
	
		I
		111th CONGRESS
		1st Session
		H. R. 427
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Mr. Poe of Texas
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To prohibit the transfer of personal information to any
		  person or business outside the United States, without notice.
	
	
		1.Short titleThis Act may be cited as the
			 Notify Americans Before Outsourcing
			 Personal Information Act.
		2.Protection of
			 personally identifiable information from unauthorized transfer
			(a)In
			 GeneralA business shall not transfer personally identifiable
			 information regarding a citizen of the United States to any foreign affiliate
			 or subcontractor located in another country without providing that citizen
			 written notice that such information may be transferred to such foreign
			 affiliate or subcontractor.
			(b)Plain Language
			 RequirementWritten notice must be sent by regular mail, not
			 e-mail, and separate from any other financial disclosure or information. It
			 must be written in easily understandable, plain language.
			(c)Notice
			 PeriodWritten notice must be provided to a citizen of the United
			 States at least ninety (90) days before such information may be transferred to
			 any foreign affiliate or subcontractor.
			3.Private cause of
			 actionTo enforce compliance
			 with this Act, to obtain damages, including compensatory and punitive; to
			 obtain injunctive relief; and to obtain any other compensation, a private cause
			 of action in State court is authorized.
		4.Effective
			 dateThis Act shall take
			 effect on the 90th day beginning after the date of the enactment of this
			 Act.
		5.DefinitionsAs used in this Act, the following
			 definitions apply:
			(1)BusinessThe
			 term business means any financial institution that collects or
			 retains personally identifiable information.
			(2)Personally
			 identifiable informationThe term personally identifiable
			 information includes information such as, but not limited to:
				(A)name;
				(B)postal
			 address;
				(C)financial
			 information;
				(D)date of
			 birth;
				(E)phone number
			 (landline and/or cell phone);
				(F)e-mail
			 address;
				(G)social security
			 number;
				(H)mother's maiden
			 name;
				(I)password for
			 access to electronic Internet records;
				(J)driver's license
			 number; and
				(K)personal tax
			 information.
				
